DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
 	The prior art discloses correcting offset components in a shake detection signal by using motion vector information (see discussed prior art below). However, the prior art fails to disclose the specific limitations as follows. 
6.	Regarding claim 1, the prior art does not teach or fairly suggest “…an estimation unit configured to calculate an estimate of an offset value of the shake detection device using an observed offset value of the shake detection device and an a priori offset estimate of the shake detection device that has been estimated so far, the observed 

7. 	Claims 2-15 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8.	Regarding claim 16, the prior art does not teach or fairly suggest “…an estimation unit configured to calculate an estimate of an offset value of the shake detection device using an observed offset value of the shake detection device and an a priori offset estimate of the shake detection device that has been estimated so far, the observed offset value being obtained using a difference between the output of the shake detection device and the motion vector; and a calculation unit configured to calculate a correction amount for correcting image blur using the output of the shake detection device and the estimate of the offset value; wherein the estimation unit is configured to calculate the estimate of the offset value according to operation for driving a movable lens in an imaging optical system that is used for image capturing operation of the image capturing apparatus…” and used in combination with all of the other limitations of claim 16.

9.	Regarding claim 17, the prior art does not teach or fairly suggest “…calculating an estimate of an offset value of the shake detection device using an observed offset value of the shake detection device and an a priori offset estimate of the shake detection device that has been estimated so far, the observed offset value being obtained using a difference between the output of the shake detection device and the motion vector; and - 30 -10208510US01/P221-0164US calculating a correction amount for correcting image blur using the output of the shake detection device and the estimate of the offset value; wherein, in the calculation of the estimate, the estimate of the offset value is calculated according to operation for driving a movable lens in an imaging optical system that is used for image capturing operation of the image capturing apparatus…” and used in combination with all of the other limitations of claim 17.

10.	Regarding claim 18, the prior art does not teach or fairly suggest “…an estimation unit configured to calculate an estimate of an offset value of the shake detection device using an observed offset value of the shake detection device and an a priori offset estimate of the shake detection device that has been estimated so far, the observed offset value being obtained using a difference between the output of the shake detection device and the motion vector; and a calculation unit configured to calculate a correction amount for correcting image blur using the output of the shake detection device and the estimate of the offset value; wherein the estimation unit is configured to calculate the estimate of the offset value according to operation for driving a movable lens in an imaging optical system that is used for image capturing operation 
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kajimura et al. (US Patent 10,326,938) discloses an image stabilization apparatus comprising a predictor configured to produce a predicted error signal using a difference between a shake detection signal and a motion vector detection signal.
 	Wada (US-PGPUB 201/0013198) discloses an offset correction section that performs offset correction for reducing an offset signal included in a detection signal of an angular velocity detection section, based on a motion vector.
 	Takeuchi (US-PGPUB 2019/0222760) discloses an offset estimation unit acquires a shake signal of which the band has been limited by a band limiting filter, and estimates an offset component of the output of the angular velocity sensor of the shake detection unit. An adder subtracts an offset estimation value from the shake detection signal of the shake detection unit. The integration filter integrates the angular velocity signal of the shake obtained by subtracting the offset estimation value, which is an 
 	Miyasako (US Patent 8,896,716) discloses a blur correction apparatus comprising a generation unit adapted to generate an offset value to be subtracted from an output signal of a shake detection unit when a control unit detects a panning operation; and a subtraction unit adapted to subtract the offset value from the output signal of the shake detection unit, wherein the generation unit generates the offset value having a value corresponding to a magnitude of the output signal of the shake detection unit, during the time in which the control unit detects the panning operation.

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/19/2021